Case 2:17-cv-00177-CCC-MF Document 258 Filed 07/30/19 Page 1 of 2 PageID: 8969




       Arnold B. Calmann
         (973) 645-4828
        abc@saiber.com


                                         July 30, 2019

   VIA ECF

   The Honorable Claire C. Cecchi
   United States District Judge for the District of New Jersey
   Martin Luther King Building and United States Courthouse
   50 Walnut Street, Room 4015
   Newark, NJ 07101

             Re:   IQVIA, et al. v. Veeva Systems Inc.,
                   Civil Action No. 2-17-cv-00177-CCC-MF

       Dear Judge Cecchi:

          As the Court is aware, along with our co-counsel Kellogg, Hansen, Todd, Figel &
   Frederick, P.L.L.C., Susman Godfrey L.L.P., and Wilson Sonsini Goodrich & Rosati PC,
   we represent Defendant and Counterclaim Plaintiff Veeva Systems Inc. (“Veeva”) in the
   above matter.

           We submit this letter on behalf of Veeva and with the consent of Plaintiffs IQVIA
   Inc. and IMS Software Services, Ltd. (“Plaintiffs”) to respectfully request the Court’s
   approval of a two-week extension of time for Veeva to file its opposition papers to
   Plaintiffs’ Appeal of Judge Cavanaugh’s May 13, 2019 Order regarding assertions of
   privilege over auditor documents (ECF No. 253)1, and Plaintiffs’ reply papers. Under
   Veeva’s proposed amended briefing schedule, the deadline for Veeva’s opposition papers
   would be extended from August 5 to August 19 and Plaintiffs’ reply papers from August
   12 to August 26.

           We respectfully submit that good cause supports the requested extension. Veeva
   requested an adjustment to the briefing schedule because the current due date for Veeva’s
   opposition papers falls directly in the middle of the briefing schedule for several motions
   before Judge Cavanaugh. In light of these overlapping due dates and the time and effort
   required by Veeva to prepare its opposition, Veeva would very much appreciate the
   Court’s approval of a modest modification to the schedule.

   1
    Plaintiffs’ Appeal of and Objections to the Special Discovery Master’s May 13, 2019
   Order Overruling Plaintiffs’ Assertion of Privilege Over Documents Subpoenaed from
   Auditor
Case 2:17-cv-00177-CCC-MF Document 258 Filed 07/30/19 Page 2 of 2 PageID: 8970
   Hon. Claire C. Cecchi, U.S.D.J.
   July 30, 2019
   Page 2


          If the foregoing request is acceptable to Your Honor, we would appreciate if Your
   Honor would execute the below provision, and have this letter entered by the Clerk of the
   Court.

          We thank the Court for its consideration and continued assistance in this matter. If
   the Court has any questions, we would be pleased to address them at the Court’s
   convenience.




                                         Arnold B. Calmann


   cc: Counsel of record (by CM/ECF)


             IT IS on this _________ day of _________________, 2019

           ORDERED that the above request for an extension of the briefing schedule for
   Plaintiffs’ Appeal of and Objections to the Special Discovery Master’s May 13, 2019
   Order Overruling Plaintiffs’ Assertion of Privilege Over Documents Subpoenaed from
   Auditor (ECF No. 253) is hereby granted; and it is further

             ORDERED that Veeva’s opposition papers are due by August 19, 2019; and it is
   further

             ORDERED that Plaintiffs’ reply papers are due by August 26, 2019.



                                                ____________________________________
                                                 HONORABLE CLAIRE C. CECCHI
                                                 UNITED STATES DISTRICT JUDGE
